The majority reverse the judgment of the lower court, upon the one proposition, to wit: the failure to admit in evidence Exhibit 4, setting out certain questions which had been answered by the appellee.
The first two questions refer to her husband's last sickness and when he consulted a physician.
This record shows that the appellee in her pleading alleged that her husband notified the appellant company that he had consulted a doctor several times in July and August of 1936. In addition to this, appellee as a witness in this case testified that her husband had consulted a doctor several times in July and August of 1936, and was not feeling very well.
The exclusion of evidence to prove a fact admitted in my judgment is not prejudicial error. So the only evidence set out in Exhibit 4, which was not before the jury, is the answer to the question whether deceased had insurance in any other company. I fail to see in what respect the failure to mention the other policy in the proof of loss made to the insurance company detracts from appellee's case. Certainly it does not justify a reversal. I would affirm. *Page 485